                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 BRIT SYNDICATES LIMITED, et al.,
                                                    Case No. 18-cv-00279-VC
                Plaintiff,

         v.                                         ORDER OF DISMISSAL

 WESTERN CATHOLIC INSURANCE
 COMPANY, RISK RETENTION GROUP,
 INC.,
                Defendant.

       The Court has been advised by the Notice of Resolution of Claims Among the Parties

filed on June 12, 2019, that the parties have resolved this case. (Re: Dkt. No. 82). Therefore, it is

ORDERED that this case is DISMISSED without prejudice. All deadlines and hearings in the

case are vacated. Any pending motions are moot.

       The parties retain the right to reopen this action within 60 days of this Order if the

settlement is not consummated. If a request to reinstate the case is not filed and served on
opposing counsel within 60 days, the dismissal will be with prejudice.

       IT IS SO ORDERED.

Dated: June 14, 2019

                                                 ______________________________________
                                                 VINCE CHHABRIA
                                                 United States District Judge
